Citation Nr: 1455844	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability other than asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a March 2014 decision, the Board denied service connection for a lung disability due to asbestos exposure and remanded the issue of his entitlement to service connection for a lung disability other than asbestosis for an examination, to include appropriate testing, and a medical opinion concerning the etiology of any existing lung disability.  The record reveals that the Veteran was examined in April 2014, but an opinion as to whether the Veteran's current lung disability is related to his service was not provided, and thus, a remand is necessary so that such development may be completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

Additionally, the Board notes that it is unclear whether all tests requested in the March 2014 remand have been completed and that a VA radiologist recommended obtaining additional images to assess for early interstitial lung changes in an April 2014 radiology report.  While on remand, the AOJ should resolve these issues.

Accordingly, the case is REMANDED for the following action:

1.  Associate, physically or electronically, all pertinent, outstanding records.

2.  Obtain additional images to assess for early interstitial lung changes.  Additionally, ensure that all tests requested in the Board's March 2014 remand have been completed.  These tests include a cardiac evaluation, bronchoprovocation testing, and cardiopulmonary exercise testing.

3.  Arrange for the clinician who conducted the Veteran's April 2014 respiratory examination to provide an opinion as to the nature and etiology of any current lung disability other than asbestosis.  If this clinician is not available, arrange for another appropriate clinician to provide the requested opinion.

The clinician should: (a) state whether the Veteran has a current chronic lung condition and, if so, identify the condition by medical diagnosis; (b) as to each diagnosed chronic lung condition, opine as to whether it is at least as likely as not that the condition is related to the Veteran's service.

In providing this opinion, the clinician is advised to consider the medical and lay evidence of record.  Specifically, the clinician should address the Veteran's in-service diagnosis of bronchitis.

The clinician must support all opinions offered with sufficient rationale.  If the clinician is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

